
	

115 HR 5399 IH: Civil Defense Preparedness Act of 2018
U.S. House of Representatives
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS2d Session
		H. R. 5399
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2018
			Ms. Gabbard (for herself, Mr. Garrett, Ms. Bordallo, Mrs. Radewagen, Ms. Hanabusa, and Mr. Young of Alaska) introduced the following bill; which was referred to the Committee on Homeland Security
		
		A BILL
		To amend the Homeland Security Act of 2002 to clarify that grants made pursuant to the Urban Area
			 Security Initiative and the State Homeland Security Grant Program may be
			 used to increase the preparedness of high-risk State, local, territorial,
			 and tribal governments against weapons of mass destruction and biological
			 and chemical attacks, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Civil Defense Preparedness Act of 2018. 2.WMD grants (a)In generalTitle XX of the Homeland Security Act of 2002 is amended—
 (1)in section 2001 (6 U.S.C. 601)— (A)by redesignating paragraphs (1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (13), and (14) as paragraphs (2), (3), (4), (6), (7), (8), (9), (10), (11), (12), (13), (14), (15), and (16), respectively;
 (B)by inserting before paragraph (2), as so redesignated, the following new paragraph:  (1)Adversary countryThe term adversary country means a country referred to or described as hostile or as an adversary country in the most recent National Security Strategy.;
 (C)by inserting after paragraph (4), as so redesignated, the following new paragraph:  (5)High-risk StateThe term high-risk State means—
 (A)a State or territory that is geographically closest to known adversary countries; and (B)a State or territory proven or determined by the Secretary, in consultation with the Secretary of Defense, to be highly susceptible to a rocket-propelled or other form of kinetically-delivered weapon of mass destruction from an adversary country.; and
 (D)by adding at the end the following new paragraph:  (17)Weapon of mass destructionThe term weapon of mass destruction means—
 (A)any explosive, incendiary, poison gas, or missile having an explosive or incendiary charge of more than one-quarter ounce; or
 (B)any weapon— (i)intended to cause widespread death or serious bodily injury through the release, dissemination, or impact of toxic chemicals or disease organisms; or
 (ii)that is designed to release radiation or radioactivity at a level dangerous to human life.; (2)in subsection (a) of section 2003 (6 U.S.C. 604), by inserting , including to assist high-risk urban areas to increase preparedness against rocket-propelled or other forms of kinetically-delivered weapons of mass destruction, including nuclear, biological, and chemical attacks before the period at the end;
 (3)in subsection (a) of section 2004 (6 U.S.C. 605), by inserting , including to assist high-risk States to increase preparedness against rocket-propelled or other forms of kinetically-delivered weapons of mass destruction, including nuclear, biological, and chemical attacks before the period at the end;
 (4)in subsection (b) of section 2007 (6 U.S.C. 608)— (A)by redesignating paragraph (9) as paragraph (10); and
 (B)by inserting after paragraph (8) the following new paragraph:  (9)Rocket-propelled or other form of kinetically-delivered weapon of mass destruction.; and
 (5)in subsection (a) of section 2008 (6 U.S.C. 609)— (A)by redesignating paragraph (14) as paragraph (15); and
 (B)by inserting after paragraph (13) the following new paragraph:  (14)joint projects with State, local, and tribal entities for the procurement of, building, and related training of biological weapons attack protective equipment, chemical weapons attack protective equipment, and nuclear weapons attack building reinforcement;.
 (b)Annual reportsNot later than December 31, 2018, and annually thereafter, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate and make publically available on an internet website of the Department of Homeland Security a report on the number of grants made under sections 2003 and 2004 of the Homeland Security Act of 2002 (6 U.S.C. 604 and 605) during the immediately preceding fiscal year, with specific information relating to the number of such grants that pertained to increasing preparedness against rocket-propelled or other forms of kinetically-delivered weapons of mass destruction (as such term is defined in section 2001 of the Homeland Security Act of 2002, as amended by subsection (a)(1)), including nuclear, biological, and chemical attacks.
			
